Citation Nr: 0607115	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-02 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
right knee disorder.

2.  Entitlement to an increased rating for internal 
derangement of the right knee, status post partial medial and 
lateral meniscectomy, currently rated as 30 percent disabling 
prior to May 20, 2002 and effective July 1, 2002.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1971 to 
May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for a bilateral hip 
condition, to include as secondary to a service-connected 
right knee disorder; and granted a total temporary rating for 
the right knee effective May 20, 2002, and assigned a 30 
percent rating for the right knee, effective July 1, 2002.  
The veteran participated in a May 2003 informal RO 
conference.  He requested a Board hearing on his VA-Form 9, 
but withdrew the request in May 2003.  

In July 2004, the Board remanded this case for additional 
development, which subsequently was accomplished; thus, this 
case is properly before the Board.


FINDINGS OF FACT

1.  The competent and most probative medical evidence of 
record does not show any relationship between a bilateral hip 
disability and a service-connected right knee disability.

2.  Osteoarthritis of the bilateral hips was not incurred in 
service, or for many years thereafter.

3.  For the period prior to May 20, 2002 and from July 1, 
2002 to present, the veteran's right knee disability is 
manifested by complaints of instability, locking, swelling, 
and pain, increased with prolonged standing, sitting, or 
using the stairs, occasional use of a brace; and objective 
evidence of moderate osteoarthritic changes, painful motion, 
full extension, 110 to 120 degrees of flexion, medial 
meniscus tear, chondromalacia patella, and patellofemoral 
syndrome.


CONCLUSIONS OF LAW

1.  A bilateral hip condition is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2005).

2.  A bilateral hip condition was not incurred in or 
aggravated by active service, nor may its incurrence or 
aggravation therein be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for an increased rating higher than 30 
percent for internal derangement of the right knee under DC 
5257, for the period prior to May 20, 2002 and from July 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 42.5, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for a separate 10 percent rating, but no 
higher, for internal derangement of the right knee under DC's 
5010-5003, for the period prior to May 20, 2002 and from July 
1, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 42.5, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2005).

5.  The criteria for a separate compensable rating for 
limitation of flexion of the right knee under DC 5260, for 
the period prior to May 20, 2002 and from July 1, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2005); VAOPGCPREC 23-97 
(1997).

6.  The criteria for a separate compensable rating for 
limitation of extension in the right knee under DC 5261, for 
the period prior to May 20, 2002 and from July 1, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2005); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed June 
2002 rating decision, February 2003 statement of the case 
(SOC), and July 2003 and December 2005 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to a secondary 
service connection claim for a bilateral hip disability and 
an increased rating claim for a right knee disability.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claims.

In addition, in a November 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO notified the 
veteran again, regarding his increased rating claim, in a VA 
letter dated in August 2004.

The Board notes that the November 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the notice, in 
this regard.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in November 
2003 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the June 2002 rating decision, the RO denied 
the veteran's secondary service connection claim for a 
bilateral hip disability and an increased rating claim for a 
right knee disability.  In November 2003, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
November 2003 was not given prior to the first AOJ 
adjudication of the claims, the subsequent VA letter 
corrected any procedural errors.  The notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing of the notice requirement was non-prejudicial, and 
VA's duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from July 2001 to November 
2002, and private medical records dated from September 2001 
to October 2003.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in December 2001 
and August 2005, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and an increased rating; were notified of 
the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
increased ratings is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service connection

In August 2001, the veteran filed a service connection claim 
for a bilateral hip disability, to include as secondary to a 
service-connected right hip disorder.  In later statements, 
he specified that 30 years of walking with a bad knee and 
favoring one side had caused damage to his hips, noting that 
he had developed arthritis in his hips faster than he should 
have.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The record shows the veteran is service connected for a right 
knee disability.

The evidence also shows evidence of a current bilateral hip 
disability.  A July 2001 VA x-ray examination report shows 
bilateral, predominantly peripheral acetabular, mild to 
moderate osteoarthritic changes, with slight right femoral 
head contour alteration present in association.  Additional 
VA x-ray examinations in October 2001 and January 2002 also 
show degenerative joint disease of the right hip.  An October 
2003 private orthopedic record further notes osteoarthritis 
of both hips. 

As the record shows a service-connected right knee 
disability, and a current bilateral hip disability, the 
determinative issue becomes whether there is any relationship 
between the two.  

The favorable evidence consists of a November 2001 VA medical 
statement that it was as likely as not that the condition of 
the knee was a precipitating factor in the development of the 
osteoarthritis in the right hip joint.  The physician noted 
that the degree of arthritis at the veteran's young age, as 
well as a family history devoid of hip arthritis, even in the 
elderly members, supported his contention.  The same 
physician also noted in July 2001 that the veteran was having 
more difficulty with his hips since damage to his right knee; 
specifically the veteran was not bearing weight on it, which 
exacerbated the pain in his hips.

The unfavorable evidence consists of a December 2001 VA 
examination report, which shows that although osteoarthrosis 
in the right hip was on the same side as the knee injury, it 
was unlikely that this was caused by a knee injury that 
occurred 25 years ago.  The examiner noted that the contra 
lateral hip also showed degenerative changes, less severe 
than the side with the knee injury, but still found it less 
likely than not that the hip condition was related to an 
injury, which occurred 25 years ago; noting that after which 
the veteran apparently recovered enough to do heavy 
construction work for many years. 

Additional medical records further attribute the veteran's 
hip disability to factors other than his right knee 
disability.  

A July 2001 VA medical record shows an impression of right 
hip/buttock pain, most likely L5 radiculopathy.  Private 
medical records dated in October 2001 and November 2001 note 
complaints of pain radiating from the back to the hip.  A 
January 2002 VA medical record notes degenerative disc 
disease of the lumbosacral spine and degenerative joint 
disease of the right hip and notes that right hip pain might 
be more radicular than arthritic.  An October 2003 private 
orthopedic record notes that although the veteran had 
osteoarthritis of both hips, since he had absence of groin 
pain, his pain was more attributed to his chronic lower back 
disorder.

A September 2001 private orthopedic physician notes the 
bilateral hip arthritis and states that his occupation as a 
pipe fitter aggravated the underlying condition and 
contributed to current symptomatology.  

A May 2003 private medical report also shows the veteran's 
morbid obesity aggravated the underlying symptomatology of 
his right hip.  Additionally, an August 2005 VA examination 
report shows the veteran's obesity had contributed more to 
the degeneration of his hips than any problems with his right 
knee.

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  While one VA examiner in July 
2001 and November 2001 attributed the veteran's hip 
disability to his service-connected right knee disability, 
the majority of the evidence relates the hip problems to 
other conditions, including his chronic low back condition 
and his morbid obesity.  Although the 2001 VA physician noted 
that the veteran was young and did not have a family history 
of hip arthritis, he did not address any of the veteran's 
other medical factors that could potentially contribute to 
the hip problems, and explain why it was, in fact, the knee 
that was the proximate cause.  As the 2001 examiner's reports 
do not contain sufficient detail in support of the opinion, 
they are not of high probative value; especially in light of 
the numerous medical reports that are unfavorable to the 
claim.

The Board also notes that there is no evidence of any in-
service incurrence of a bilateral hip disability, as the 
service medical records are negative.  Additionally, the 
first diagnosis of osteoarthritis in the hips is not until 
2001, which is 28 years after service.  Therefore, service 
connection also is not warranted on a direct or presumptive 
presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the veteran has argued that his current bilateral 
hip disability is due to his service-connected right knee 
disability, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
and most probative medical evidence of record, which does not 
relate the veteran's bilateral hip disability to his service-
connected right knee disability.  Competent medical experts 
make this opinion and the Board is not free to substitute its 
own judgment for that of such experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the preponderance of the evidence is against the 
claim of service connection for a bilateral hip disorder, to 
include as secondary to a service-connected right knee 
disability; and the claim must be denied.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine; however, as the evidence is not equally balanced, 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased rating

The RO originally granted service connection for internal 
derangement of the right knee in May 1976, assigning a 
noncompensable rating effective May 20, 1975.  In January 
1998, the RO granted an increased rating of 10 percent for 
the right knee disability, effective July 2, 1997.  In 
September 2000, the RO granted an increased rating of 30 
percent for the right knee disability, effective May 3, 2000.  

The veteran filed an increased rating claim for his right 
knee disability in August 2001.  He stated that he continued 
to have problems and used medications and braces to help.  He 
noted in later statements that since his surgery, his right 
knee disability had become worse in that he could no longer 
kneel and had more problems walking.  He also noted that his 
knee locked and popped all the time and that doctors had 
discussed knee replacement.  In sum, he contends that the 
level of his disability is higher than warranted by a 30 
percent rating.

In June 2002, the RO granted a temporary increased rating of 
100 percent for internal derangement of the right knee, 
status post partial medial and lateral meniscectomy, 
effective May 20, 2002, based on surgical or other treatment 
necessitating convalescence; and assigned an evaluation of 30 
percent, effective July 1, 2002.  The veteran appealed this 
action, asserting that the rating decision did not consider 
his knee condition after surgery.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's right knee arthritis is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257 for other impairment of the knee, recurrent 
subluxation or lateral instability.  This rating is effective 
prior to May 20, 2002 and from July 1, 2002.  

A September 2001 private orthopedic report shows complaints 
of locking, swelling, and pain.  Physical examination of the 
right knee revealed increased crepitus without ligamentous 
instability or definitive effusion.  X-rays of the knee from 
July showed some moderate osteoarthritic changes manifested 
by peaking of the tibial spines, some roughness and 
irregularities of the condyles.  He also had an MRI scan of 
the right knee in July, which showed grade III signal change 
in the posterior horn medial meniscus, consistent with a 
tear.  An October 2001 VA medical record also shows an 
impression of meniscal tear in the right knee.

A December 2001 VA examination report shows no symptoms or 
findings of previous instability.  The veteran rated the pain 
in his knee as 5/10 all the time, flaring to 9/10 when he 
used stairs, stood longer than 45 minutes, or tried to be 
active.  He stated that walking was much better than standing 
and that he used a brace for stability when it was bothering 
him.  He also stated that his knee became swollen and 
inflamed at times.  Physical examination showed a positive 
Losee and negative Lachman test.  Range of motion for his 
knee was unchanged since examination in July 2001, with 
active 0 degrees of full extension to 110 degrees of flexion.  
He had no effusion, negative anterior drawer test, and no 
demonstrable anterior lateral rotatory instability.  The 
impression was internal derangement of the right knee, 
consisting of meniscal tears.  A January 2002 VA medical 
record further shows an impression of torn meniscus of the 
knee.

A May 2003 private medical report shows a clinical impression 
of chondromalacia patella, Grade III of his right knee, and 
mild degenerative changes status post meniscectomy.  The 
examiner stated that the veteran had reached maximum medical 
improvement with respect to his condition and that he would 
not recommend any ongoing treatment.

In August 2005, a VA examination report shows that 15 minutes 
of standing caused problems with the knee and sitting for 
over 30 minutes caused his knee to feel as though it was 
locking up when he stood up again.  He stated that he walked 
downstairs sideways to avoid a popping and dislocating 
feeling he got in his right knee and that his knee would 
swell most days.  He believed that he could walk on a level 
surface for a half mile when the knee was pretty good; and 
when it was bad, he had to ice and rest, although he had 
decreased his pain pills.  He indicated that he could no 
longer sit longer than 20 or 30 minutes without having to 
squirm and move his right knee.  He also stated that his knee 
pain was at a constant three to four, and last week rose to a 
nine.  He noted that last year he fell when his knee buckled 
laterally and now was careful to avoid recurrence.  He also 
noted that when his knee locked up he must push inward to get 
it lose enough to walk and by the end of the day, his knee 
felt swollen, stiff, and warm.  He stated that he tripped 
three months ago and struck the right knee on a tile and 
needed help to get up and that he has used a walker after his 
arthroscopic surgery on the right knee and a cane four times 
in the last three years for a couple of days.  He also used a 
neoprene brace to the right knee in the past, but was not 
wearing one now.

Physical examination showed the right knee was able to flex 
to 120 degrees and could fully extend; on extension there was 
an audible snap.  When he attempted to squat, he could go to 
90 degrees only and had to use his hands to come back up, 
complaining of right knee pain.  The right knee did not show 
positive Lachman or Mcmurry's test.  Rotation internally 
produced discomfort along the lateral meniscus and externally 
produced pain on the medial meniscus.  On extension, his 
patella could be easily laterally moved and appeared to have 
more of patellofemoral syndrome than any internal 
derangement.  There was a positive crepitation test on the 
right knee; and the examiner found the right knee was limited 
more by pain and instability than fatigue.  The diagnosis was 
degenerative joint disease with previous surgery to the right 
knee, and patellofemoral syndrome remaining.

As noted, the veteran has a 30 percent rating for his right 
knee disability under DC 5257 for other impairment of the 
knee, including recurrent subluxation or lateral instability.  
This is the highest schedular rating under this diagnostic 
code.  See 38 C.F.R. § 4.71a.  The Board will consider 
whether the veteran can receive a rating higher than 30 
percent, or separate rating, under any other applicable 
diagnostic code for the applicable time periods.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003.  VAOPGCPREC 
23-97 (1997).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 
 
The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses 
limitation of flexion of the leg.  Flexion limited 15 degrees 
warrants a 30 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; flexion limited to 45 degrees 
warrants a 10 percent rating; and flexion limited to 60 
degrees warrants a noncompensable rating.  As indicated, the 
veteran cannot receive a rating higher than 30 percent under 
DC 5260, as this is the highest schedular rating.  A separate 
compensable rating under DC 5260 also is not warranted, as 
the right knee flexion was to 110 degrees in September 2001 
and 120 degrees in August 2005.

DC 5261 addresses limitation of extension of the leg, and 
assigns a 50 percent rating for extension limited to 45 
degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees; and a noncompensable rating for extension limited to 
5 degrees.  However, September 2001 and August 2005 medical 
records show full extension of the right knee to 0 degrees; 
thus, a rating higher than 30 percent, or a separate 
compensable rating under DC 5261 is not warranted.  

Even though the limitation of motion of the right knee is 
noncompensable under DC's 5260 and 5261, x-ray examination 
revealed moderate osteoarthritic changes in the right knee; 
and the veteran had complaints of swelling in September 2001 
and December 2001.  The August 2005 examiner also observed 
painful motion of the right knee.  Based on these findings, 
the veteran is entitled to a separate 10 percent rating under 
DC 5003, to be combined with his 30 percent rating under DC 
5257. 

The veteran, however, is not entitled to additional ratings 
or higher ratings under any other diagnostic code.  The only 
other applicable diagnostic code for the knee, which provides 
a rating higher than 30 percent, is DC 5262, which addresses 
impairment of tibia and fibula.  Nonunion of, with loose 
motion, requiring brace is rated as 40 percent disabling 
under DC 5262.  While the evidence shows a torn meniscus and 
patellofemoral syndrome, there are no findings of nonunion of 
the tibia and fibula.  Thus, a 40 percent rating under DC 
5262 is not applicable.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows complaints of instability, locking, swelling, 
and pain, increased with prolonged standing, sitting, or 
using the stairs.  The veteran also used an assistive device 
for putting on shoes and socks, as noted in a November 2002 
occupational therapy note, and reported that he sometimes 
used a brace or cane.  However, any functional loss already 
is contemplated by the 30 percent rating assigned under DC 
5257; and the separate 10 percent rating under DC 5003.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  A September 2001 examiner stated that 
permanent restrictions in regards to work would be avoiding 
kneeling or crawling, and limited standing; so that he would 
not be able to continue working as a pipe fitter and should 
have come vocational rehabilitation.  A June 2003 private 
orthopedic report shows the veteran was found capable of 
working eight hours per day.  It was noted that he was in a 
sedentary job, and if given the ability to get up and move 
about once each hour, should be able to accomplish an eight 
hour day without symptomatology.  An August 2005 VA medical 
record notes that the veteran was presently working for the 
Department of Motor Vehicles, where he did not have to lift 
things like he did as a pipe fitter and plumber and that he 
was able to be up and down so that he did not have to sit 
extremely long.  While this shows the veteran's right knee 
affects his employability, the evidence does not show marked 
interference with employment.  There also are no frequent 
periods of hospitalization.  As such, this case does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, under the circumstances in this case, the Board finds 
that the evidence more nearly approximates the criteria for a 
30 percent rating under 38 C.F.R. § 4.71a, DC 5257; and a 
separate 10 percent rating under DC 5003, for a combined 
rating of 40 percent.  See 38 C.F.R. §§ 4.7, 4.25. 


ORDER

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
right knee disorder is denied.

Entitlement to an increased rating higher than 30 percent for 
internal derangement of the right knee is denied under DC 
5257, for the period prior to May 20, 2002 and effective July 
1, 2002.

Entitlement to a separate 10 percent rating for internal 
derangement of the right knee is granted under DC's 5010-
5003, for the period prior to May 20, 2002 and effective July 
1, 2002.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


